ORDER
The * * * Petition [for suspension on consent], the premises, and the law considered:
IT IS ORDERED, ADJUDGED, AND DECREED
That ROBERT J. PASTOR is by his consent suspended from the practice of law, and his name stricken from the Roll of Attorneys authorized to practice law for the period of two (2) years.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED
That reinstatement of Respondent will not be automatic but Respondent may apply for reinstatement after the lapse of said two (2) year period; and that such application shall be granted by this Court, after due proceedings, upon a clear showing by Respondent that he is emotionally and morally able to resume the practice of law. Absent reinstatement by this Court, Respondent understands his suspension to practice law shall continue in effect.
New Orleans, Louisiana, this 29th day of June, 1978.